DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10, 12, 14, 15, 17-21, 23 and 24 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic system, comprising: a magnetic yoke including a bottom wall, a sidewall extending a vertically from the bottom wall, and an open end opposite the bottom wall; a coil mounted in the magnetic yoke and including a support frame and a wire wound on the support frame; a lower iron core disposed in a lower portion of the coil and fixed to the magnetic yoke, the support frame of the coil and the lower iron core arranged directly on the bottom wall of the yoke; a top plate disposed above the coil and directly fixed to the sidewall of the magnetic yoke and closing the open end; an upper iron core having a lower portion disposed in the coil and an upper portion extending through the top plate; an armature disposed above the top plate and fixedly connected to the upper iron core, a bottom surface of the armature having a plurality of first curved grooves, a top surface of the top plate having a plurality of second curved grooves corresponding to the first curved grooves; a magnetic isolation ring disposed between the upper iron core and the top plate, and disposed between a bottom surface of the top plate and a top of the coil in a vertical direction parallel to a central axis of the upper iron core, the upper iron core configured to move in the vertical direction with respect to the magnetic isolation ring; and a plurality of balls each configured to roll in one of the first curved grooves and one of the second curved grooves, each first curved groove has a depth gradually deepening from a first end to a second end of the first curved groove, a force applied on the armature by the ball is inclined to the central axis of the upper iron core to drive the armature to rotate around the central axis.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 18, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic system, comprising: a magnetic yoke, a coil mounted in the magnetic yoke and including a support frame and a wire would on the support frame, a lower iron core disposed in a lower portion of the coil and fixed to the magnetic yoke; a top plate disposed above the coil and directly fixed to the magnetic yoke, an annular wall of the support frame of coil extending between a top of the coil and a bottom surface of the top plate, an upper iron core having a lower portion disposed in the coil and an upper portion extending through the top plate; an armature disposed above the top plate and fixedly connected to the upper iron core, a bottom surface of the armature having a plurality of first curved grooves, a top surface of the top plate having a plurality of second curved grooves corresponding to the first curved grooves; a magnetic isolation ring, distinct from the support frame of the coil and disposed between the upper iron core and the top plate, and disposed between the bottom surface of the top plate and the top of the coil in a vertical direction parallel to a central axis of the upper iron core, the magnetic isolation ring extending perpendicularly with respect to the central axis of the upper iron core and partially between the annular wall of the support frame and the bottom surface of the top plate, the upper iron core configured to move in the vertical direction with respect to the magnetic isolation ring; and a plurality of balls each configured to roll in one of the first curved grooves and one of the second curved grooves, each first curved groove has a depth gradually deepening from a first end to a second end of the first curved groove, a force applied on the armature by the ball is inclined to the central axis of the upper iron core to drive the armature to rotate around the7.7.22/9561409_1.docx-5-U.S. Application No.: 16/720,206 Reply to Non-Final Office Action of April 8, 2022 central axis, the upper iron core and the lower iron core are disposed in a hollow accommodation space of the support frame, and the magnetic isolation ring is supported on an upper end surface of the annular wall of the support frame opposing the bottom surface of the top plate.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Claim 24, the prior art of record does not teach nor suggest in the claimed combination an electromagnetic system, comprising: a magnetic yoke including a bottom wall, a sidewall extending a vertically from the bottom wall, and an open end opposite the bottom wall; a coil mounted in the magnetic yoke and including a support frame and a wire wound on the support frame; a lower iron core disposed in a lower portion of the coil and fixed to the magnetic yoke, the support frame of the coil and the lower iron core arranged directly on the bottom wall of the yoke; a top plate disposed above the coil and fixed to the sidewall of the magnetic yoke and closing the open end; an upper iron core having a lower portion disposed in the coil and an upper portion extending through the top plate; an armature disposed above the top plate and connected to the upper iron core, a bottom surface of the armature having a plurality of first curved grooves, a top surface of the top plate having a plurality of second curved grooves corresponding to the first curved grooves; and a plurality of balls each configured to roll in one of the first curved grooves and one of the second curved grooves, each first curved groove has a depth deepening from a first end to a second end of the first curved groove, a force applied on the armature by the ball is inclined to a central axis of the upper iron core to drive the armature to rotate around the central axis.  (Emphasis added to differentiate allowable subject matter over the Prior Art). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to amended claims 1-10, 12, 14, 15, 17, 19-21 and 23 along with newly presented claim 24 have been fully considered and are persuasive.  The previous rejection(s) of claims 1-10, 12, 14, 15, 17, 19-21 and 23 has been withdrawn and newly presented claim 24 is found to be allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837